Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 3/19/2021 in response to the previous Non-Final Office Action (10/9/2020) is acknowledged and has been entered.
Claims 2, 7-8, 12-13, 20-23, 25-39 and 41-70 have been cancelled.
Claims 1, 3-6, 9-11, 14-19, 24 and 40 are pending.
Claims 9-11, 15-16, 24 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim.  Claim 15 although lists IL-15, it is considered as typographic error because IL-15 is not interferon, therefore claim 15 has been withdrawn from consideration in this Office action
Claims 1, 3-6, 14, and 17-19, drawn to a fusion protein comprising an immunostimulatory agent of IL-15 fused to antigen binding protein to CD206, wherein the protein encoded by SEQ ID NO: 1 or variants, are examined on merits.
The following office action contains NEW GROUNDS of rejection-based on the amendment.
Rejections/Objection Withdrawn

	Deletion of hyperlink (browser-executable code) in the amended specification is acknowledged.

	Updating the specification to add sequence identifier is acknowledged.
	The improper Markush grouping rejection of claims 2, 7, and 12-13 is moot in view of the cancelation of the claims.


The rejection of Claim(s) 1, 14, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Satijn et al (US20130101608, Pub April 2013) is withdrawn in view of the amendment to the claims reciting antigen binding protein to CD206.

The rejection of Claims 1, 3-6, 14 and 17-18 under 35 U.S.C. 103 as being obvious over Movahedi et al (US2012301394, Published 2012) as evidenced by sequence alignment in view of Satijn et al (US20130101608, Pub April 2013) is withdrawn in view of the claim amendment and cancellation of claim 7, reciting SEQ ID NO: 30 as nanobody in the fusion protein. The rejection is reformed with the same primary reference teaching SEQ ID NO: 112 (original claim 7).

The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-6, 14, and 17-19 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as modified based on the claim amendment below:
The claims are rejected because base claim 1 recites:
 a fusion protein comprising an immunostimulatory agent comprising IL-15 fused to an antigen binding protein that targets said immunostimulatory agent …..wherein said antigen binding protein bind to CD206.

The claim, as written, reads, fusion protein an immunostimulatory agent comprising IL-15 targets IL-15.  Thus, it is not clear how IL-15 targets IL-15 or how antigen binding protein binds to CD206 and target IL-15.  Clarification would be appreciated.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to Written Description: 
fusion protein comprising antigen binding protein, scFv or sdAb, having at least 80% sequence identity a protein encoded by nucleic acid of SEQ ID NO: 1.

Claims 1, 3-6, 14, and 17-19 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as set forth in the rejection and modified below based on the claim amendment:

The specification teaches the fusion protein having the function of inducing cancer specific immune response on tumor associated macrophage to treat cancer (page 1-2). The specification lists a few targeting units binding to proteins CD206 and FOLR2 (page 2) and immunostimulating agent including cytokines, interferons and tumor necrosis factors (page 3).  The specification contemplates the targeting binding protein including scFv (a full set of 6 CDRs) and/or single variable domains (nanobody or sdAb and homologous thereof (page 3-4).  The specification teaches the 3 CDRs of sdAb to CD206 (table 1). The specification teach a fusion protein of sdAb to CD206 fused to IL-15Ra sushi domain linked to IL-15 (SEQ ID NO: 115, aa 139-349 of SEQ ID NO: 2).
The protein encoded by SEQI D NO: 1 (claim 19) is SEQ ID NO: 2 that is 349 aa fusion protein (see SCORE FOR details) comprising:
sdAb/nanobody to CD206 (SEQ ID NO: 112, aa 1-121, yellow) fused to 
linker (SEQ ID NO: 109, aa 122-138, red) fused to IL-15Ra-IL-15, SEQ ID NO: 115 (aa139-349, blue-purple-gray) comprising IL-15Ra sushi domain (blue, aa 139-215) linked to IL-15 (aa235-349, gray) by linker (purple):

Qy          1 MAQVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTN 60

Qy         61 YADSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YADSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVS 120

Qy        121 SAHHSEDPSSKAPKAPMAITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SAHHSEDPSSKAPKAPMAITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSL 180

Qy        181 TECVLNKATNVAHWTTPSLKCIRDPALVHQRPAPPSGGSGGGGSGGGSGGGGSLQNWVNV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TECVLNKATNVAHWTTPSLKCIRDPALVHQRPAPPSGGSGGGGSGGGSGGGGSLQNWVNV 240

Qy        241 ISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVEN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVEN 300

Qy        301 LIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS 349
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS 349

However, up to 20% amino acid alternations in this fusion protein would include the amino acid substitutions anywhere including CDRs of antigen binding protein (sdAb to CD206) or any function domain of IL-15Ra-IL-15 of SEQ ID NO: 2.  Since dependent claim 19 recites variants of fusion protein and the broadly claimed fusion protein of claim 1 requires binding to CD206 of tumor associated macrophage, and since the specification does not teach variants of nanobody (VHH or sdAb) or scFv or where the amino acids alternations in CDRs and IL-15 or its receptors, such amino acid substitutions would result change of the function of the antigen binding protein to CD206 on tumor associated macrophage and/or interacting to IL-15 or it receptor.
Thus, the specification does not provide the structural information of antigen binding protein other than single domain (3 CDRs) for antigen CD206 and FOLR2 listed in table 1. There is no teaching on variants of sdAbs or IL-15 and no sure where and which amino acids up to 20% amino acid substitutions in those CDRs or IL-15 that correlate to the function as claimed.

The Office has noticed that the CDR1-3 from sequence of SEQ ID NO: 112 determined by commonly used Kabat and Chothia schemes do not match whole CDRs of CD206 targeting nanobody/sdAb listed in table 1 and not matched to the CDRs in table 3 either.  Determination for CDR1-3 from sequence of SEQ ID NO: 112 as follows:
http://www.abysis.org/abysis/ or
http://cao.labshare.cn/AbRSA/index.html 

Kabat scheme:
   1 	MAQVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTN   60 61	YADSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVS  120 121 	S

Chothia scheme: 

  1	 MAQVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTN   60  61 	YADSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVS  120 121	S

The CDR1-3 determined by Kabat or Chothia numbering schemes set forth above and are underlined which are not match to the CDRs in tables 1 or 3. 
Thus, the specification does not provide written description on the broadly claimed fusion protein without structural information correlating to the function as claimed.  
The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,   F.3d   ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed antigen binding protein and immunostimulatory agent having up to 20% sequence identity to the protein encoded by fusion proteins. Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed, for the antigen binding protein would encompass a genus of any targeting molecules including a genus of antibodies.  For immunostimulatory agent comprising IL-15 without structural information would encompass a genus of immunostimulatory agents complexed or fused to IL-15 in a fusion to perform the function as claimed, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed those genus as claimed. Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Therefore, only the claimed fusion protein of SEQ ID NO: 2 encoding by the nucleic acids of SEQ ID NO: 1 comprising an nanobody/sdAb binding to CD206 linked to fusion portion of IL-15Ra-IL-15, but not the full scope of any fusion protein having sequence 80% sequence identity to thereof meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the 

Response to applicant’s argument:
	On page 8-10, applicant argues following:
1) claim 1 has been amended to specify IL-15 fused to antigen binding protein to CD206 or FOLR2.  The antigen binding protein to them are known in the art and also commercially available. Declaration para 3 states one skilled in the art would recognized the applicant is in possession of the invention as claimed.

2) applicant then cites court decision: 
A patentee shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
Applicant then stats: the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement. Id. at 1352.
It is the specification itself that must demonstrate possession, and while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention.

3) The Examiner's reliance on Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir. 9PATENTAttorney Docket No.: INVEN-34589.2522017) is misplaced. The case holds that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that characterized antigen, even when preparation of such antibody is routine and conventional.

In response to point 1, claim 1 recite fusion protein comprising IL-15 without structural definition which includes the variants recited in claim 19. The specification does not teach representative numbers of the variants up to 20% amino acids substitutions to end up having the same function as claimed.

In response to point 3, the modified rejection has deleted the citation of Amgen v. Sanofi, 872 F.3d 1367 (Fed, Cir. 9PATENTAttorney Docket No.: INVEN-34589.2522017) base on the claim amendment and reconsideration. 

The following is a New Ground of rejection-based on amendment to the claims:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 17 is rejected because the claim recites the limitation "said targeting unit" of claim 1. There is insufficient antecedent basis for this limitation in claim 1.
 Claim 1 has been amendment from “a targeting unit” to “an antigen binding protein”. There is no reciting of phrase “a targeting unit” any more.  Correction is required. 


Claim 1 has been amendment from “an immunostimulatory agent comprising an IL-15” fused to an antigen binding protein that binds to CD206.  However, the sequences defined by the SEQ ID Nos: 138-146 and 153-170 recited in claim 19 refer to the sequences beyond than IL-15 and antibody binding protein to CD206. These sequences represent IL-2, IL-17, IL-18, CD40 etc. (see table 4), which are found nowhere in claim 1.  Deletion of the sequences is required.
The lack of clarity could arise where a claim refers to “said lever” or “the lever,” where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended (See MPEP 2173.05).  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
comprising an IL-15” fused to an antigen binding protein that binds to CD206.  However, the sequences defined by the SEQ ID Nos: 138-146 and 153-170 recited in claim 19 refer to the sequences beyond than IL-15 and antibody binding protein to CD206. These sequences represent IL-2, IL-17, IL-18, CD40 etc (see table 4), which are found nowhere in claim 1.  Claim 19 does not further limit the previous claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Claims 1, 3-6, 14 and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Movahedi et al (US2012301394, Published 2012, provided in previous Office action) in view of Bechard and Gey et al (WO2016018528, published Feb 2015, filed on 8-2014, Text by national stage  US20160175459A1) as evidenced by sequence alignment in) as evidenced by sequence alignment.
The fusion protein in amended claims is examined to the extent of a protein (SEQ ID NO: 2, 349aa see sequence in written description) encoding by SEQ ID NO: 1 and a variant with sequence up to 80% identity, wherein the fusion protein comprises sdAb or nanabody binding to CD206 of SEQ ID NO: 112 and immunostimulatory agent of IL-15 comprising IL-15Ra(sushi domain)-IL-15 fusion linked by a linker having sequence of SEQ ID NO: 109. 

Movahedi et al teach that sdAb, nanobody or VHH binding to CD206, macrophage mannose receptor (MMR) and teach antibody against MMR. The nanobody or VHH comprising the sequence of sdAb/nanobody of SEQ ID NO: 2 as evidenced by alignment:
sdAb: QY:SEQ ID NO: 112

US-13-480-350-3

  Query Match             98.6%;  Score 619;  DB 10;  Length 125;
  Best Local Similarity   100.0%;  


Qy          3 QVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTNYA 62
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTNYA 60

Qy         63 DSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVSS 121
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVSS 119

VHH:
  Query Match             100.0%;  Score 628;  DB 19;  Length 261;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAQVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        135 MAQVQLQESGGGLVQPGGSLRLSCAASGNIFSINAIGWYRQAPGKQRELVATITLSGSTN 194

Qy         61 YADSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        195 YADSVKGRFSISRDNAKNTVYLQMNSLKPEDTAVYYCNANTYSDSDVYGYWGQGTQVTVS 254

Qy        121 S 121
              |
Db        255 S 255

Movahedi et al further teach VHH or nanobody binding CD206 fused to a protein/peptide, toxin or enzyme [0078, 0155, 0175], wherein the fusion is via a linker including llam IgG2 hinge (AHHSEDPSSKAPKAPMA; [0082]), the linker has identical sequence as the instant SEQ ID NO: 109 in SEQ ID NO: 2 (see sequence alignment under written description above). Movahedi et al Further teach that Nb-toxin treatment expands tumor-infiltrating T cells (TILs) which impact anti-tumor immunity [0176].
Movahedi et al do not teach the protein/peptide in the fusion protein comprising immunostimulatory agent IL-15.
Gey and Bechard et al teach a fusion protein comprising an antibody linked to a modulokines, wherein the modolokines includes immunocytokines, a complex of IL-15Ra-IL-15 that comprises the sequences that is IL-15Ra sushi domain fused to IL-15 
QY: fusion SEQ ID NO: 112-109-115, wherein SEQ ID NO:115 is IL-15Ra-IL-15:
; Sequence 19, Application US/14910475
; Publication No. US20160175459A1
;  APPLICANT:APHP
;  APPLICANT:BECHARD, David
;  APPLICANT:TARTOUR, Eric
;  APPLICANT:GEY, Alain
;  TITLE OF INVENTION: AN IL-15 AND IL-15Ra SUSHI DOMAIN BASED MODULOKINES
;  CURRENT APPLICATION NUMBER: US/14/910,475
;  CURRENT FILING DATE: 2016-02-05
;  PRIOR APPLICATION NUMBER: 13003963.9
;  PRIOR FILING DATE: 2013-08-08
US-14-910-475-19

  Query Match             59.6%;  Score 1097;  DB 14;  Length 211;
  Best Local Similarity   99.1%;  
  Matches  209;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy        141 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ITCPPPMSVEHADIWVKSYSLYSRERYICNSGFKRKAGTSSLTECVLNKATNVAHWTTPS 60

Qy        201 LKCIRDPALVHQRPAPPSGGSGGGGSGGGSGGGGSLQNWVNVISDLKKIEDLIQSMHIDA 260
              |||||||||||||||||||||||||||||||||||  |||||||||||||||||||||||
Db         61 LKCIRDPALVHQRPAPPSGGSGGGGSGGGSGGGGSGGNWVNVISDLKKIEDLIQSMHIDA 120

Qy        261 TLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANNSLSSNGNVTES 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANNSLSSNGNVTES 180

Qy        321 GCKECEELEEKNIKEFLQSFVHIVQMFINTS 351
              |||||||||||||||||||||||||||||||
Db        181 GCKECEELEEKNIKEFLQSFVHIVQMFINTS 211

Gey and Bechard et al teach that IL-15 regulates T and natural killer cells activation [0036] and the fusion protein is an immunomodulatory antibody which has TILs reactivation [0010] and used for treating cancer.  Gey and Bechard et al also teach a method of administering the immunomodulatory antibody to a patient to treating antigen expressing cancer that is bound by the antibody [0165]+.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to form fusion protein 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642